DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.


Response to Amendment
The amendment and/or arguments submitted on 02/15/2021 is/are being considered by the examiner.
Claims 8-12, 14-15, 21-33 are pending:
Claims 1-7, 13,16-20 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are partially persuasive. Some of the drawing objections of record has been withdrawn. 
The objections directed to not shown claimed matter in claims 22,23,26 are maintained, and the office respectfully indicates that the relevant discussion is located below in conjunction with the 25 USC 112a response below.



Applicant’s arguments and/or amendments, with respect to 35 USC 112a have been fully considered. 
Applicant asserts, page 10-11, that (2) the specification does not need to literally use the same terms to describe a claim limitation, and that the usage of the phrase “a second protuberance” is disclosed.
The office agrees and notes that the rejection of record is fine with the recitation of “a second protuberance”, as the issue is directed towards the claim language reciting a different length/predetermined point for the first and second protuberances.
Applicant asserts, page 11, that (3) the specification does not explicitly preclude different protuberance lengths.
The office agrees that the original specification lacks written support for such a negative limitation to be added to a claim.
Applicant, page 9,11-12, asserts that (1) Fig6 as providing written support for the limitation “a second protuberance extending radially away from the surface of the conic body, the second protuberance extending along a second axial length, longer than the first axial length, from the planar base to arcuately converge at a second predetermined point” as it appears in claims 22/23/26. 
The office respectfully disagrees. Applicant indicates only Fig6 to assert written description for the claim language in question, however Fig6 by itself is not the full context of what is being disclosed to one of ordinary skill in the art. The office notes that Para12/13 explicitly state that both Fig6/7 show the same embodiment, therefore the disclosure in one drawing needs to be read in the context of the other. The office notes that Para29 defines predetermined point 616 as "Predetermined point 616 is positioned a predetermined axial distance 620 forward of planar base 606.", and Fig7 explicitly defines that each protuberance 612 (all of the protuberances disclosed in the embodiment) however the top protuberance is labeled as protuberance 612 which is the same label as for the protuberances that extend to point 616 in Fig6. This produces a discrepancy between Fig6 and Fig7 of which both are disclosures of the same embodiment. The office then reviewed the specification to determine if the specification provided interpretation guidance to evaluate the discrepancy between Fig6/7, and the specification was drafted in such a manner that would lead one of ordinary skill in the art to conclude that Fig7 is the controlling drawing over Fig6 due to a lack of discussion regarding the discrepant feature of the top protuberance of Fig6 and the explicit disclosure of all protuberances extending to corresponding points 616 as shown clearly in Fig7.
The office considers the discrepancy between Fig6/7 to be a drafting error of which the specification supports Fig7 to the exclusion of Fig6 (as noted above), and therefore while the office acknowledges the zoomed portion of Fig6 in applicant's remarks, the office does not consider the drafter error sufficient to provide written description for the new claim language.

Applicant’s arguments and/or amendments, with respect to 35 USC 112b have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by McCay (US 123,274) and Hammond (US 695,389) have been fully considered.
Applicant asserts, page 13-14, that the combination of McCay and Hammond fail to disclose “extending radially away from a surface of [[the]] the conic body” as applicant asserts that the rejection of record depends upon grooves 4 to read on the cited limitation. Applicant includes a discussion regarding the term “groove”.
The office respectfully disagrees, as can be seen on page 12-14 of the prior office action dated 11/13/2020 the office relies upon the protuberance near label 4 that is formed by the annotated first surface, second surface, and edge as shown on annotated Fig1/2 of Hammond, repeated below for the ease of the reader. Applicant’s discussion regarding the term “groove” is not commensurate with the scope of the rejection of record.

    PNG
    media_image1.png
    375
    528
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    360
    640
    media_image2.png
    Greyscale

Applicant asserts, page 14-16, that modifying McCay to include the forward and rear protuberances of Hammond would render McCay inoperable, as replacing the retention collar G of McCay would “change [McCay’s] principle of operation”.
The office respectfully disagrees with applicant’s construction of the rejection of record. The retention collar G of McCay is not being removed for the combination of McCay and Hammond, but rather the outer fluid reaction surface of the retention collar G of McCay is being modified to have the protuberance shape as taught by Hammond. Thus the resultant combination does not change the “peculiar manner” of mounting/securing of 
The office further notes that applicant appears to assume, page 15, that the protuberances have been only been added to the forward end of retention collar G, however the office notes that as seen in McCay Fig2/3 retention collar G is located on both the forward and aft end of the arrangement, and thus function of throwing/filling for the forward/aft as discussed by Hammond and Applicant is being performed by the instant combination.
Applicant asserts, page 17 in the context of Claim 11, that the grooves of Hammond cannot transition a shape due to being a groove. 
The office respectfully disagrees. The office respectfully re-indicates the discussion above for exactly the structure relied upon in Hammond for the protuberances. The office further notes that as best seen in Fig1 and as also seen in Fig2, the protuberances near label 4 do transition from surfaces with labels 1/2/3. 
Applicant further asserts, page 17 in the context of Claim 11, that “Applicant cannot imagine how the contour of a square shouldered [structure] … can transition”.
The office respectfully indicates that the term “transition” is a very broad claim term, where a square, 90 degree, face may be fairly considered a transition from one portion/structure to another portion/structure.
Applicant asserts, page 17 in the context of Claim 21,23,25, that grooves do not extend from the claimed surfaces.
The office respectfully disagrees, and re-indicates that applicant’s construction of the rejection of record is not commensurate with the scope of the rejection of record.
Applicant notes, page 18, confusion at the statement “The claim language does not include limitations that exclude a surface from being perpendicular to a given location on another curved 
The context of the above quote was a response to applicant’s assertions that Hammond fails to disclose the protuberances extending in opposite circumferential directions due to “square shoulders”. The office was explaining how the protuberance of Hammond does read upon applicant’s presented recited claim language.
Applicant asserts, page 18, that Hammond fails to disclose the protuberances extending in opposite circumferential directions due to “square shoulders” / perpendicular.
The office respectfully disagrees and respectfully indicates that applicant’s assertion is not commensurate with the scope of their claim language. As best seen in Fig1 annotated below the second surface extends radially and faces the counter-clockwise direction and the first surface extends radially and faces the clockwise direction, which is the opposite circumferential direction as counter-clockwise. The claim language does not include limitations that exclude a surface from being perpendicular to a given location on another curved surface that has a changing local radius along the circumferential direction.
The office notes that clockwise and counter-clockwise are well known to be opposite direction. The office further notes that applicant’s “recited” claim limitations are broad enough to include a perpendicular surface as one of the surfaces, as this has not been excluded by the “recited” claim language.
Applicant asserts, page 18, Hammond fails to disclose an “edge” due to the disclosure of a bevel as this would require “three surfaces and two intersections/lines instead of two surfaces and an intersection/line”, while applicant admits that “the existence of a true line/edge may be a realistic impracticability”.
The office respectfully notes that applicants admission that “true line/edge” is impractical results in two situations: (1) applicant is attempting to claim a true edge which that admit is not practical (the office notes that at least machining tolerances would be one potential cause of the lack of a true edge), or (2) that the claim term “edge” is broader than the 
Applicant asserts, page 18-19 in the context of claims 22/23/26, that Hammond fails to show the second protuberance arcuately converge at a second predetermined point, as the drawings are a view of a 3D screw.
The office respectfully agrees with applicant’s discussion regarding the mental rotation of the drawings of Hammond. However the office notes that the claim language as presented is ““a second protuberance extending radially away from the surface of the conic body, the second protuberance extending along a second axial length, longer than the first axial length, from the planar base to arcuately converge at a second predetermined point”, and any point along the arced edge near label 4 is “predetermined point” to which the arced edge “arcuately converge[s]” towards. Therefore the office respectfully disagrees with applicant’s conclusion in light of the BRI of the presented claim language.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 22 “a second protuberance extending radially away from the surface of the conic body, the second protuberance extending along a second axial length, longer than the first axial length, from the planar base to arcuately converge at a second predetermined point.”
Claim 23 “a second protuberance extending radially away from the surface of the conic body, the second protuberance extending along a second axial length, longer than the first axial length, from the planar base to arcuately converge at a second predetermined point”
Claim 26 “a second protuberance extending radially away from the surface of the conic body, the second protuberance extending along a second axial length, longer than the first axial length, from the planar base to arcuately converge at a second predetermined point”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 3231, 3332, 3133 been renumbered to be 31, 32, 33, respectively. See annotated copy of the claims in the file wrapper.

Claims are objected to because of the following informalities:  
Use consistent application of the antecedent terms “the” and “the” for each term to improve clarity
Claim 29, “the conic body”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22-23, 26-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22, 23, 26
Limitation “a second protuberance extending radially away from the surface of the conic body, the second protuberance extending along a second axial length, longer than the first axial length, from the planar base to arcuately converge at a second predetermined point” fails to comply with the written description requirement, as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in 
Para12/13 explicitly state that both Fig6/7 show the same embodiment, therefore the disclosure in one drawing needs to be read in the context of the other. The office notes that Para29 defines predetermined point 616 as "Predetermined point 616 is positioned a predetermined axial distance 620 forward of planar base 606.", and Fig7 explicitly defines that each protuberance 612 (all of the protuberances disclosed in the embodiment) extends to the same corresponding point 616 which are all the same distance 620 long. The office does note that Fig6 shows three protuberances where two of the protuberances extend to corresponding points 616 at length 620, while a third/top protuberance is shown to extend beyond length 62, however the top protuberance is labeled as protuberance 612 which is the same label as for the protuberances that extend to point 616 in Fig6. This produces a discrepancy between Fig6 and Fig7 of which both are disclosures of the same embodiment. The office then reviewed the specification to determine if the specification provided interpretation guidance to evaluate the discrepancy between Fig6/7, and the specification was drafted in such a manner that would lead one of ordinary skill in the art to conclude that Fig7 is the controlling drawing over Fig6 due to a lack of discussion regarding the discrepant feature of the top protuberance of Fig6 and the explicit disclosure of all protuberances extending to corresponding points 616 as shown clearly in Fig7.
The office considers the discrepancy between Fig6/7 to be a drafting error of which the specification supports Fig7 to the exclusion of Fig6 (as noted above), and therefore while the office acknowledges the zoomed portion of Fig6 in applicant's remarks, the office does not consider the 
Claims dependent on a rejected claim are rejected based on dependency

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27
L1-2, limitation “at least one protuberance” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis, or if the cited limitation depends upon one of “the at least one protuberance” or “a second protuberance” of claim 26
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8, 11-12, 14, 21-22, 24-33, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over McCay (US 123,274), in view of Hammond (US 695,389).
Claim 8
McCay discloses: 
“A marine propeller assembly (best seen Fig2) comprising: 
a hub comprising a forward face, an aft face, and a hub body extending between the forward face and the aft face (best seen Fig3, hub “B”), the hub configured to couple to a rotatable drive shaft (best seen Fig4, shaft “D”), the hub further configured to receive a plurality of propeller blades spaced circumferentially around the hub (best seen Fig1/2/4, blade “A”) such that a dovetail of each propeller blade of the plurality of propeller blades extends between the forward face and the aft face of the hub (best seen Fig4, dovetail “e”); 
a forward retention member configured to couple to the forward face (best seen Fig2/3, retention collar “G”), the forward retention member comprising: 
a planar base (see annotated Fig3 below), a drive shaft engagement end opposite the planar base (see annotated Fig3 below), and a truncated conic body extending between the planar base and the drive shaft engagement end along a centerline normal to the planar base (best seen Fig3); 
a central bore configured to receive the rotatable drive shafts (best seen Fig3); and 
…”

    PNG
    media_image3.png
    375
    575
    media_image3.png
    Greyscale

McCay is silent to the particularly claimed protuberance.
Hammond teaches:
“…
at least one protuberance (best seen Fig1/2) extending radially away from a surface of the conic body, the protuberance extending axially from the planar base arcuately convergent to a predetermined point between the planar base and the drive shaft engagement end (best seen Fig1/2).”

    PNG
    media_image1.png
    375
    528
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    360
    640
    media_image2.png
    Greyscale

Hammond further teaches (C2L46-51) that the arrangement of Hammond provides the advantage of preventing dead water in front of the blades by using the protuberances to throw water outwardly towards the blades.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the protuberances of Hammond to the arrangement of McCay in order to take advantage of preventing dead water in front of the blades by using the protuberances to throw water outwardly towards the blades as taught by Hammond, thus the outer fluid reaction surface of the retention collar G of McCay is being modified to have the protuberance shape as taught by Hammond.
Claim 11
The combination of McCay and Hammond, discloses: “The marine propeller assembly of Claim 8, wherein the protuberance is configured to hydrodynamically transition a shape of the conic body into a shape of a respective propeller blade of the plurality of propeller blades (Hammond: best seen Fig1).”
Claim 12
The combination of McCay and Hammond, discloses: “The marine propeller assembly of Claim 8, wherein the conic body and the at least one protuberance is integrally-formed (Hammond: best seen Fig1/2, protuberance are integrally formed with the forward retention member).”
https://www.merriam-webster.com/dictionary/integral
Claim 14
The combination of McCay and Hammond, discloses: “The marine propeller assembly of Claim 8, wherein the planar base is configured to couple to a complementary planar hub surface of a propeller assembly hub (McCay: best seen Fig3 annotated above).”
Claim 21
The combination of McCay and Hammond, discloses: “The marine propeller assembly of Claim 8, wherein the least one protuberance includes a first surface and a second surface (Hammond: best seen Fig1 annotated above), each of the first surface and the second surface extending radially away from a surface of the conic body (Hammond: best seen Fig1 annotated above) and in opposite circumferential directions such that the first surface and the second surface intersect at a line forming an edge (Hammond: best seen Fig1 annotated above), the edge of the at least one protuberance extending axially from the planar base arcuately convergent to the predetermined point between the planar base and the drive shaft engagement end (Hammond: best seen Fig1 annotated above).”
Claim 22
The combination of McCay and Hammond, discloses: “The marine propeller assembly of Claim 21, wherein the at least one protuberance extends along a first axial length from the planar base to arcuately converge at a first predetermined point (Hammond: best seen Fig1/2, protuberance 4 towards the bottom of half 2 and towards the top of half 3 only go part of axial length from center towards the tips), and wherein the forward retention member further comprises: a second protuberance extending along a second axial length, longer than the first axial length, from the planar base to arcuately converge at a second predetermined point (Hammond: best seen Fig1/2, protuberance 4 towards the top of half 2 and towards the bottom of half 3 go full axial length from center towards the tips.).”
Claim 28
The combination of McCay and Hammond, discloses: “The propeller assembly of claim 8, further comprising: the plurality of propeller blades, wherein, the at least one protuberance is configured to continue a 3-D spiral or twist of an associated propeller blade of the plurality of propeller blades proximate a forward end of the associated propeller blade (Hammond: best seen Fig1/2, protuberance continues twist from an associated blade 6 near the forward end of blade 6).”
Claim 29
The combination of McCay and Hammond, discloses: “The propeller assembly of claim 28, wherein the at least on protuberance diminishes the degree of the 3-D spiral or twist from the associated blade in diminishing fashion to the surface of said conic body (Hammond: best seen Fig1/2, protuberance radially diminishes to the surface along the axial direction).”
Claim 30
The combination of McCay and Hammond, discloses: “The propeller assembly of claim 8, wherein the hub defines a plurality of dovetail grooves (McCay: best seen Fig4, dovetail groove d), each dovetail groove of the plurality of grooves configured to receive a dovetail of an associated propeller blade of the plurality of propeller blades (functional language. McCay: best seen Fig1-4).”
Claim 31
The combination of McCay and Hammond, discloses: “The propeller assembly of claim 30, wherein each dovetail groove of the plurality of dovetail grooves defines a skew angle between the forward face and the aft face (McCay: best seen Fig4, dovetail groove d is at an angle between forward and aft face).”
Claim 32
The combination of McCay and Hammond, discloses: “The propeller assembly of claim 30, wherein each dovetail groove of the plurality of dovetail grooves extends arcuately between the forward face and the aft face (McCay: best seen Fig4, dovetail groove d extends between the forward and aft faces while also extending arcuately circumferentially).”
Claim 33
The combination of McCay and Hammond, discloses: “The propeller assembly of claim 8, wherein each dovetail groove of the plurality of dovetail grooves is defined by a first undercut sidewall and a second undercut sidewall of the hub spaced apart circumferentially (McCay: best seen Fig4, undercut sidewalls of dovetail groove d).”
Claim 24
The combination of McCay and Hammond, discloses:
“A forward retention member for a propeller assembly (McCay: best seen Fig2/3, retention collar “G”; Hammond: best seen Fig1-2), the forward retention member comprising: 
a planar base (McCay: see Fig3 annotated above), a drive shaft engagement end opposite the planar base (McCay: see Fig3 annotated above), and a conic body extending between the planar base and the drive shaft engagement end along a centerline normal to the planar base (McCay: best seen Fig3); and 
at least one protuberance (Hammond: best seen Fig1/2) extending radially away from a surface of the conic body, the protuberance extending axially from the planar base arcuately convergent to a predetermined point between the planar base and the drive shaft engagement end (Hammond: best seen Fig1/2).”
Claim 25
The combination of McCay and Hammond, discloses: “The forward retention member of claim 24, wherein the least one protuberance includes a first surface and a second surface (Hammond: best seen Fig1 annotated above), each of the first surface and the second surface extending radially away from the surface of the conic body (Hammond: best seen Fig1 annotated above) and in opposite circumferential directions such that the first surface and the second surface intersect at a line forming an edge (Hammond: best seen Fig1 annotated above), the edge of the at least one protuberance extending axially from the planar base arcuately convergent to the predetermined point between the planar base and the drive shaft engagement end (Hammond: best seen Fig1 annotated above).”
Claim 26
The combination of McCay and Hammond, discloses: “The forward retention member of claim 24, wherein the at least one protuberance extends along a first axial length from the planar base to arcuately converge at a first predetermined point (Hammond: best seen Fig1/2, protuberance 4 towards the bottom of half 2 and towards the top of half 3 only go part of axial length from center towards the tips), and wherein the forward retention member further comprises: a second protuberance extending along a second axial length, longer than the first axial length, from the planar base to arcuately converge at a second predetermined point (Hammond: best seen Fig1/2, protuberance 4 towards the top of half 2 and towards the bottom of half 3 go full axial length from center towards the tips.).”
Claim 27
The combination of McCay and Hammond, discloses: “The forward retention member of claim 26, wherein at least one protuberance includes a first surface and a second surface (Hammond: best seen Fig1 annotated above), each of the first surface and the second surface extending radially away from the surface of the conic body (Hammond: best seen Fig1 annotated above) and in opposite circumferential directions such that the first surface and the second surface intersect at a line forming an edge (Hammond: best seen Fig1 annotated above), the edge of the at least one protuberance extending axially from the planar base arcuately convergent to the respective predetermined point between the planar base and the drive shaft engagement end (Hammond: best seen Fig1/2).”

Claim 9-10, 15, 23 as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over McCay in view of Hammond, in further view of NPL Composites for Marine Applications.
Claim 9
The combination of McCay and Hammond discloses the arrangement of claim 8, however it is silent to the application of composite material.
NPL Composites for Marien Applications discloses (Introduction) that advantages of using composites in marine systems includes increasing resistance of the forward retention member to decomposition and erosion and relatively easy manufacture compared to other known materials such as wood or metal.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the forward retention member of McCay as modified above from a composite material to increase the resistance of the forward retention member to decomposition and erosion while increasing the ease of manufacture.
Claim 10
The combination of McCay and Hammond discloses the arrangement of claim 8, however it is silent to the application of composite material.
NPL Composites for Marien Applications discloses (Introduction) that advantages of using composites in marine systems includes increasing resistance of the forward retention member to decomposition and erosion and relatively easy manufacture compared to other known materials such as wood or metal.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the forward retention member of McCay as modified above from a composite material to increase the resistance of the forward retention member to decomposition and erosion while increasing the ease of manufacture.
Claim 15
The combination of McCay and Hammond discloses:
“A propulsion system (McCay: best seen Fig2) comprising: 
a rotatable drive shaft (McCay: best seen Fig3, shaft D) extending away from a hull of a craft (the office notes that propeller drive shaft extend away from the hulls of the crafts they are used on) [the office further clearly indicates that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice, see MPEP 2144.03.C]; 
a hub comprising a forward face, an aft face (McCay: best seen Fig3 annotated above, hub B), and a hub body extending between the forward face and the aft face(McCay: best seen Fig3 annotated above, hub B), … , the hub body coupled to the drive shaft (McCay: best seen Fig3), the hub comprising a plurality of circumferentially-spaced composite propeller blades (McCay: best seen Fig1, blades A), a dovetail of each propeller blade of the plurality of composite propeller blades extending between the forward face and the aft face of the hub (McCay: best seen Fig4, dovetail e); and 
a forward retention member configured to couple to the forward face (McCay: best seen Fig2/3, retention collar G), the forward retention member comprising: 
a planar base (McCay: best seen Fig3 annotated above), a drive shaft engagement end opposite the planar base (McCay: best seen Fig3 annotated above), and a conic body extending between the planar base and the drive shaft engagement end along a centerline normal to the planar base (McCay: best seen Fig3); and 
at least one protuberance extending radially away from a surface of the conic body (Hammond: best seen Fig1/2), the protuberance extending axially from the planar base arcuately convergent to a predetermined point between the planar base and the drive shaft engagement end (Hammond: best seen Fig1/2).”
The combination of McCay and Hammond is silent to the particular material selection recited for the hub body.
NPL Composites for Marine Applications discloses (Introduction) that advantages of using composites in marine systems includes increasing resistance of the forward 
It has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the forward retention member of the combination of McCay and Hammond as modified above from a composite material to increase the resistance of the forward retention member to decomposition and erosion while increasing the ease of manufacture.
Claim 23
The combination of McCay, Hammond, and NPL Composites for Marine Applications, discloses: “The marine propulsion system of Claim 15, wherein the at least one protuberance includes a plurality of protuberances, and wherein a first protuberance of the plurality of perturbances extends along a first axial length from the planar base to accurately converge at a first predetermined point (Hammond: best seen Fig1/2, protuberance 4 towards the bottom of half 2 and towards the top of half 3 only go part of axial length from center towards the tips), and wherein a second protuberance of the plurality of perturbances extends along a second axial length, longer than the first axial length, from the planar base to accurately converge at a second predetermined point (Hammond: best seen Fig1/2, protuberance 4 towards the top of half 2 and towards the bottom of half 3 go full axial length from center towards the tips.), and wherein at least one protuberance of the plural protuberance includes a first surface and a second surface (Hammond: best seen Fig1 annotated above), each of the first surface and the second surface extending radially away from a surface of the conic body (Hammond: best seen Fig1 annotated above) and in opposite circumferential directions such that the first surface and the second surface intersect at a line forming an edge (Hammond: best seen Fig1 annotated above), the edge of the at least one protuberance extending axially from the planar base arcuately convergent to the respective predetermined point between the planar base and the drive shaft engagement end (Hammond: best seen Fig1 annotated above).”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747